Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (this “Agreement”) is made and
entered into as of the 5th day of September, 2014 (the “Effective Date”), by and
between Hanover Holdings I, LLC, a New York limited liability company
(“Plaintiff”) on the one hand and Solar Wind Energy Tower, Inc. f/k/a Clean Wind
Energy Tower, Inc., a Nevada corporation (“Defendant”) on the other hand
(Plaintiff and Defendant are collectively referred to as the “Parties” and each
separately is referred to as a “Party”).

 

WHEREAS, Plaintiff commenced an action in the Supreme Court of the State of New
York, County of New York, against Defendant, Index No. 654541/12, asserting
various causes of action (the “Action”); and

 

WHEREAS, the Parties desire to avoid the expense, disruption and uncertainty of
further litigation by settling all claims asserted or that could have been
asserted by the Plaintiff against the Defendant and by the Defendant against the
Plaintiff.

 

NOW, THEREFORE, in consideration of the premises, mutual promises,
representations and obligations contained herein, and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged by
each of the Parties, the Parties agree as follows:

 

1.       Settlement Amount. In exchange for the releases and other promises and
covenants set forth in this Agreement, Defendant agrees to pay to Plaintiff, in
the manner and method described herein, the total sum of Ninety Thousand Dollars
($90,000.00) (the “Settlement Sum”).

 

a.The Settlement Sum shall be paid in six equal installments of Fifteen Thousand
Dollars ($15,000.00) each, by electronic wire to the trust account of Robinson
Brog Leinwand Greene Genovese & Gluck as attorneys for Plaintiff.

  

b.The initial payment shall be delivered on or before September 5, 2014;
thereafter, the five subsequent payments shall be delivered on or before the
fifth day of each month, with the final payment being made on February 5, 2015.

  

c.If any scheduled payment of the Settlement Sum is not delivered when due on or
before the fifth day of each month, Plaintiff shall deliver a Notice of Breach
to Defendant's Counsel. Defendant shall then have an opportunity to cure the
breach, by delivering the missing payment to Plaintiff's Counsel within five (5)
business days of receipt of the Notice of Breach. If any such breach is not
timely cured, (a) the total amount of the Settlement Sum outstanding shall be
accelerated (“Accelerated Sum”) and shall be delivered on or before ten (10)
business days after receipt of the Notice of Breach (“Cure Period”). In the
event of Defendant’s failure to timely deliver the Accelerated Sum within the
Cure Period, Plaintiff may file the Confession of Judgment without further
notice as set forth in Section 2 hereof.

 



1

 

 

2.       Confession of Judgment: Simultaneous with the execution of the
Agreement, Defendant will have executed and delivered to Plaintiff, a Confession
of Judgment, in the form annexed hereto as Exhibit A, which shall be held by
Robinson Brog in escrow, Upon completion of Defendant’s payment of the
Settlement Amount, Robinson Brog shall release and return the Confession of
Judgment to Defendant, and or destroy same at Defendant's option. In the event
that a breach of this Agreement is not cured within the Cure Period as set forth
in paragraph 1(e) hereof; Plaintiff shall have the right, without any further
notice, to file the Confession of Judgment and have judgment entered against
Defendant in amount of the Settlement Sum, plus costs associated with such
filing and entry including reasonable attorneys fees, less any payments made
pursuant to the Agreement, in the Supreme Court of the State of New York,
Nevada, or any other state, in any county thereof.

 

3.       Stipulation of Discontinuance. Upon full execution and delivery of this
Agreement by the Parties, and the delivery of the Confession of Judgment to
Robinson Brog, the Parties authorize their respective counsel to execute and, as
soon as practicable thereafter, file a Stipulation of Discontinuance with
Prejudice of the Action, in substantially the form annexed hereto as Exhibit B.

 

4.       Mutual Releases.

 

(a)Release by Plaintiff. Except or the rights and obligations specifically set
forth in this Agreement, Plaintiff, for itself and its heirs, successors,
predecessors, assigns, agents, attorneys, insurers, representatives, employees,
officers, members and managers and any other person or entity acting or
purporting to act by, through, under or in concert with them (collectively with
Plaintiff, the “Plaintiff Releasors”) hereby release and discharge Defendant,
the heirs of the Defendant, and, in their capacities in acting on behalf of
Defendant, each of their successors, predecessors, assigns, agents, attorneys,
insurers, representatives, employees, officers, directors and any other person
or entity acting or purporting to act by, through, under or in concert with him,
her or it, from any and all debts, damages, liabilities, demands, obligations,
costs, expenses, disputes, manner of claims, rights, actions and causes of
action, whether known or unknown, vested or contingent, pursuant to federal or
state statute, common law or otherwise, which either Plaintiff Releasor now owns
or holds or has at any time heretofore owned or held or has asserted, or
hereafter can, shall or may have or assert, for, upon or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the
Effective Date.

 

(b)Release by Defendant. Except for the rights and obligations specifically set
forth in this Agreement, the Defendant, for itself and its heirs, successors,
predecessors, assigns, agents, attorneys, insurers, representatives, employees,
officers, directors and any other person or entity acting or purporting to act
by, through, under or in concert with them (collectively with the Defendant, the
“Defendant Releasors”), hereby release and discharge Plaintiff and its
successors, predecessors, assigns, agents, attorneys, insurers, representatives,
employees, officers, members, managers and any other person or entity acting or
purporting to act by, through, under or in concert with it or her, from any and
all debts, damages, liabilities, demands, obligations, costs, expenses,
disputes, manner of claims, rights, actions and causes of action, whether known
or unknown, vested or contingent, pursuant to federal or state statute, common
law or otherwise, which any Defendant Releasor now owns or holds or has at any
time heretofore owned or held or has asserted, or hereafter can, shall or may
have or assert, for, upon or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the Effective Date.

 



2

 

 

5.       Non-disparagement. Each Party agrees not to publish or communicate or
cause to be published, either verbally or in writing, to any person or entity
any Disparaging (as defined below), remarks, comments or statements concerning
the other Party. “Disparaging” remarks, comments or statements are those that
impugn the character, honesty, integrity, morality, business acumen or abilities
of an individual or business entity.

 

6.       Enforcement of this Agreement. Nothing set forth herein shall preclude
a Party from commencing any action the purpose of which is to enforce the terms
of this Agreement. The Parties further agree that, in the event of a breach of
any of the representations, obligations or covenants set forth in this
Agreement, the non-breaching Party shall, in addition to the rights and remedies
conferred by this Agreement, have available to him, her or it all rights and
remedies at law and in equity, including without limitation the right to seek
monetary damages and/or injunctive relief for any harm caused by the other
Party. The reasonable legal fees and/or other costs arising out of an alleged
breach shall be borne by the breaching party if it is determined that a breach
had occurred.

 

7.       Expenses. Each Party shall bear his, her or its own legal and other
expenses incurred in connection with the Action and this Agreement. No Party
shall make any claim against the others for fees, costs, and/or sanctions under
the New York Civil Practice Law and Rules, applicable law or otherwise, except
claims for legal fees and costs incurred in connection with enforcement of the
Agreement as set forth in Section 6 hereof.

 

8.       No-Assignment of Claims. Each Party represents and warrants to each
other Party that he, she or it has not assigned or transferred any of his, her
or its claims in the Action or this Agreement to any person.

 

9.       Governing Law; Jurisdiction; Venue. This Agreement shall be subject to,
governed by and interpreted in accordance with, the laws of the State of New
York. Each Party (i) irrevocably submits to the exclusive jurisdiction and venue
of any state or federal court sitting in the County of New York, State of New
York, for the purposes of any suit, action or other proceeding arising out of or
relating in any way to this Agreement and (ii) waives and agrees not to assert
in any such proceeding a claim that he, she or it is not personally subject to
the jurisdiction of the court referred to above, that the suit or action was
brought in an inconvenient forum or that the venue of the suit or action is
improper.

 

10.       Severability. In the event any provision of this Agreement shall be
held to be void, voidable, unlawful or, for any reason, unenforceable, the
remaining provisions shall remain in full force and effect. The unenforceability
or invalidity of any provision of this Agreement in one jurisdiction shall not
invalidate or render that provision unenforceable in any other jurisdiction.

 

11.       Entire Agreement. This Agreement, including Exhibit A and B attached
hereto, which exhibits are expressly incorporated herein by reference, sets
forth the entire agreement between the Parties hereto relating to the subject
matter hereof and, subject to the completion of the settlement embodied herein,
fully supersedes and replaces any and all prior agreements or understandings
(whether oral or written) between the Parties, all of which are deemed null and
void and of no future legal effect.

 



3

 

 

12.       No Modification. No waiver or modification of this Agreement or any
term hereof shall be binding unless it is in writing and signed by all of the
Parties or their expressly authorized representatives.

 

13.       Headings. The headings used in this Agreement are for convenience
only, are not part of this Agreement, and will not alter or determine any rights
or obligations under this Agreement.

 

14.       Rule of Ambiguities. It is agreed and understood that the general rule
that ambiguities are to be construed against the drafter shall not apply to this
Agreement. In the event that any language in this Agreement is found or claimed
to be ambiguous, each Party shall have the same opportunity to present evidence
as to the actual intent of the Parties with respect to any such ambiguous
language without any inference or presumption being drawn against the drafter.

 

15.       Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the signatures were originals and upon
the same instrument. A facsimile or emailed electronic copy of a Party's
signature on this Agreement shall have the same force and effect as that Party's
original signature on this Agreement.

 

16.       Notices. Any notice or other communication given under or relating to
this Agreement shall be in writing and shall be sent by (a) hand delivery; (b)
reputable overnight delivery service for next business day delivery or; (c)
registered or certified United States mail (return receipt requested), in each
case with delivery charges prepaid, to the Parties at the following respective
addresses (or at such other address for a Party as shall be specified by him,
her or it by like notice):

 

If to the Plaintiff:

 

Hanover Holdings I, LLC

5 Hanover Square

New York, New York 10004

(347) 491-4240

(646) 737-9948

 

With a Copy to: Robinson Brog Leinwand Greene Genovese & Gluck P.C.

Attorney, far Plaintiff

875 Third Avenue, 9th FL

New York, New York 10022

Fax: (212) 956-2164

Email: David E. Danovitch: dedgrobinsonbrog.com and

            Michael A. Eisenberg: maea,robinsonhrog.com

Attn,:  David E. Danovitch, Esq, and

             Michael A. Eisenberg, Esq. 

 



4

 

 





 

If to the Defendant:

 

Solar Wind Energy Tower

1997 Annapolis Exchange Parkway

Suite 300

Annapolis, Maryland 21401

Attention: Ronald Picket

(410) 972-4713

 

With a Copy to:

 

Ledwith & Atkinson

Attorney. .for Defendant

14 St. James Place

Lynbrook, New York 11563

Fax: (516) 593-1816

Email: Thomas D. Atkinson: tatkinson@,1edwithatkinson.com

Attn.: Thomas D. Atkinson, Esq.

 

Notices and communications shall be effective (a) when delivered if sent by hand
delivery; (b) on the first business day following the day timely deposited for
overnight delivery with Federal Express (or other equivalent national overnight
courier service); (c) on the fifth business day following the day duly sent by
certified or registered United States mail, return receipt requested.

 

17.       Certifications and Acknowledgments. Each Party hereby certifies and
acknowledge as follows:

 

(a)       The Plaintiff represents and warrants that this Agreement and the
settlement embodied herein hare been duly authorized by all necessary limited
liability company action by Plaintiff and that this Agreement has been duly
executed on behalf of Plaintiff by a person duly authorized to do so, The
Defendant represents and warrants that this Agreement and the settlement
embodied herein have been duly authorized by all necessary corporate action by
Defendant and has been duly executed on behalf of Defendant by a person duly
authorized to do so.

 

(b)       Such Party has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which each acknowledges is
adequate and satisfactory to such Party;

 

(c)       Such Party has consulted with his, her or its counsel prior to signing
this Agreement and has had the opportunity not to execute this Agreement and to
request modifications to this Agreement consistent with his, her or Its
respective interests;

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date, as evidenced by their signatures below.

 



5

 

 

 



HANOVER HOLDINGS I, LLC       By: /s/ Joshua Sason DATE: _______         Joshua
Sason, CEO           SOLAR WIND ENERGY TOWER, INC.       By: /s/ Ronald Pickett
DATE: ______         Ronald Pickett           President and CEO, Chairman  

 

 

 

 

 

 

 



6

 

 



EXHIBIT A

 

SUPREME COURT OF THE STATE OF NEW YORK   COUNTY OF NEW YORK         HANOVER
HOLDINGS I, LLC,     Index No 654541/12       CONFESSION OF JUDGMENT
Plaintiff,              -against-       CLEAN WIND ENERGY TOWER,      
Defendant.         

 

 

STATE OF NEW YORK )   )ss.: COUNTY OF New York )

 

1.Ronald Pickett, being duly sworn, deposes and says:

2.That deponent is an individual and is the President and CEO of defendant Solar
Wind Energy Tower, Inc. f/k/a Clean Wind Energy Tower, Inc. (“Defendant”), and
has the authority to make this confession of judgment on Defendant's behalf.

3.Defendant hereby confesses judgment herein pursuant to CPLI4 3218 and
authorizes entry thereof against it in the sum of $90,000, plus costs and other
monies Defendant is obligated to pay to Plaintiff Hanover Holdings I, LLC
(“Plaintiff”) pursuant to applicable portions, of a certain settlement agreement
that is more fully described below.

4.Plaintiff is a New York limited liability company with its principal place of
business at 5 Hanover Square, New York, New York.

5.Defendant is a Nevada corporation, with a principal place of business at 997
Annapolis Exchange Parkway, Suite 300, Annapolis; Maryland, 21401. Defendant
authorizes entry of judgment in the County of New York, State of New York and
any other applicable jurisdictions.

 



 

 

 



6.The amount of $90,000.00 due and owing from Defendant to Plaintiff under this
Confession of Judgment is based upon an agreed-upon figure set forth in a
settlement agreement between the parties, and which, for consideration,
Plaintiff dismissed the above captioned action with prejudice.

7.Defendant hereby authorizes Plaintiff to enter a judgment by confession
against it pursuant to CPLR § 3218 in the amount of $90,000,00, plus costs,
including reasonable attorneys fees, less any payments made at the time of
Defendant's failure to timely cure its breach of the settlement agreement.

8.Deponent has consulted with counsel on this matter. Deponent acknowledges that
that Defendant is signing this confession free of fraud, undue influence or
coercion of any kind.

9.This confession of judgment does not relate to a consumer credit transaction.

10.This affidavit is not in connection with an installment purchase of $1,500 or
less of any commodities for any use other than a commercial or business purpose
which is prohibited by Section 3201 of the New York Civil Practice Law and
Rules.

 

 

 

Dated: New York, New York

August ___,2014

 



  Solar Wind Energy Tower, Inc.

By: /s/ Ronald Pickett
       Ronald Pickett, President and CEO

 



 

 

 

 

EXHIBIT B

 



SUPREME COURT OF THE STATE OF NEW YORK   COUNTY OF NEW YORK         HANOVER
HOLDINGS I, LLC,     Index No 654541/12       STIPULATION OF DISCONTINUANCE
Plaintiff,              -against-       CLEAN WIND ENERGY TOWER,      
Defendant.         

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys for
all of the parties that have appeared herein, that whereas no party hereto is an
infant, incompetent person for whom a committee has been appointed or
conservatee, and no person not a party has an interest in the subject matter of
the action, this action be and the same is hereby discontinued with prejudice
and without costs to any party. This stipulation may be filed without further
notice with the Clerk of the Court.

 

Dated: New York, New York

            August __, 2014

 

 



ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.

LEDWITH & ATKINSON     By: /s/ Michael A. Eisenbert By: Thomas D.Atkinson

Michael A. Eisenberg

875 Third Avenue, 9th FL

New York, New York 10022

(212) 603-6300

Attorney for Plaintiff

Thomas D. Atkinson
14 St. James Place
Lynbrook, New York 11563
(516) 593-1771

Attorney for Defendant

   

